No. 99-20858
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20858
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

J. GUADALUPE ROCHA, also known as Vicente Samaniago-Martinez,
also known as Vicente Santiago-Martinez, also known as Audres
Robles, also known as Rocha J. Guadalupe, also known as Guadalupe
Rocha-Limon, also known as Jose Clemente Cepeda, also known as
Jose Clemente Zepeda, also known as J. Guadalupe Rocha-Limon,
also known as Jose Guadalupe Rocha, also known as Guadalupe
Rocha,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-237-1
                       - - - - - - - - - -
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Guadalupe Rocha has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Rocha has received a copy of counsel’s motion and brief but has

not filed a response.   We have independently reviewed the brief

and the record and have found no nonfrivolous issue.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20858
                               -2-

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.